DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-17 are pending. 
Withdrawn Rejections
The rejection made under 35USC § 103 in office action dated 04/25/2022 is hereby withdrawn in view of Applicant’s amendment of claims, which is not taught by the cited prior art on record. 
Rejoinder
The election of species requirement, as set forth in the Office action mailed on 02/18/2022, has been reconsidered and is hereby withdrawn. 
In view of the above noted withdrawal of the election of species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Reasons for Allowance
Applicant’s Remarks, and amendment filed on 07/22/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s process of treating attention deficit using compound as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s process of treating attention deficit using compound as in the instant claims. The closest prior art, Hassan (WO 2007071035 A1), teaches method of treating dementia (cognitive impairment) using same compound as in the instant claims. Thus, the cited prior art differs with respect to not teaching treating attention deficit.  Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to practice process as in the instant claims. 
Therefore, claims 1-17 are allowed.
Conclusion
Claims 1-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/            Primary Examiner, Art Unit 1623